Exhibit 10.3

Execution Version

AMENDMENT

TO THE

EMPLOYEE SHAREHOLDERS AGREEMENT

Dated June 25, 2015

WHEREAS, the undersigned parties to this amendment (this “Amendment”) are
parties to that certain Employee Shareholders Agreement, dated as of May 8, 2008
(as may be amended from time to time, the “Agreement”), among (i) Lantheus
Holdings, Inc. (f/k/a Lantheus MI Holdings, Inc.), a Delaware corporation (the
“Company”), (ii) Avista Capital Partners, L.P., a Delaware limited partnership,
Avista Capital Partners (Offshore), L.P., a Delaware limited partnership, and
ACP Lantern Co-Invest, LLC, a Delaware limited liability company (each of the
foregoing in this clause (ii), an “Avista Entity” and, collectively, the “Avista
Entities”), and (iii) each person listed as an “Employee Shareholder” on the
signature pages thereto or that has subsequently become a party to the Agreement
as an “Employee Shareholder” (each an “Employee Shareholder” and, collectively,
the “Employee Shareholders”);

WHEREAS, any capitalized term used but not otherwise defined herein shall have
the meaning ascribed to such term in the Agreement;

WHEREAS, pursuant to Section 6.04 of the Agreement, the Agreement may only be
amended or otherwise modified with the written consent of (i) the Company, with
approval of the Board, (ii) Employee Shareholders whose Aggregate Ownership of
Company Securities is at least 50% of the Aggregate Ownership of Company
Securities held by all Employee Shareholders, and (iii) the Avista Entities;

WHEREAS, the Avista Entities desire that the Agreement be amended in the manner
set forth below, and, as a result of the nature of the amendments to the
Agreement contemplated by this Amendment, the consent of the Employee
Shareholders referred to in clause (ii) of the second “whereas” clause above is
not required; and

WHEREAS, the board of directors of the Company (the “Board”) has approved this
Amendment at a meeting of the Board on June 15, 2015, effective as of the
Effective Time (as defined below).

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and for other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Amendment. Effective upon the effectiveness of the Company’s Registration
Statement on Form S-1 pursuant to which an initial Public Offering of common
stock of the Company will be effected (the “Effective Time”), the Company and
the Avista Entities hereby consent to the following amendment to the Agreement
whereby Article III of the Agreement shall be amended to delete Section 3.03(c)
thereof and replace it in its entirety with the following:

“(c) The restrictions on Transfers set forth in Section 3.03(a) shall terminate
on the date that is one year after the date of the closing of the First Public
Offering.”

 

Page 1 of 4



--------------------------------------------------------------------------------

2. Full Force and Effect. Except as modified in the manner described in this
Amendment, the Agreement shall remain in full force and effect.

3. Governing Law. All issues concerning the relative rights of the Company, the
Avista Entities and the Employee Shareholders with respect to each other, and
all other issues concerning the construction, validity and interpretation of
this Amendment, and the rights and obligations of the parties hereunder, shall
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts made and performed entirely within such state,
without regard to the conflicts of laws rules of such state.

4. Counterparts. The Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

5. Defined Terms. Any terms used in this Amendment and not otherwise defined
shall have the meanings assigned to such terms in the Agreement.

[SIGNATURE PAGES FOLLOW]

 

Page 2 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of June 25, 2015.

 

AVISTA CAPITAL PARTNERS, L.P. By: /s/ David Burgstahler Name: David Burgstahler
Title: Authorized Representative AVISTA CAPITAL PARTNERS (OFFSHORE), L.P. By:
/s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative
ACP-LANTERN CO-INVEST LLC By: Avista Capital Partners GP, LLC Its: Sole Member
By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized
Representative

 

[Signature Page to Employee Shareholders Agreement Amendment]



--------------------------------------------------------------------------------

LANTHEUS HOLDINGS, INC. By: /s/ Jeffrey A. Bailey Name: Jeffrey A. Bailey Title:
President and Chief Executive Officer

 

[Signature Page to Employee Shareholders Agreement Amendment]